      Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 1 of 9 PAGEID #: 2218


                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

KAREN MCAFEE,

         Plaintiff,                                           Case No. 3:19-cv-125

vs.

COMMISSIONER OF SOCIAL SECURITY,                              Magistrate Judge Michael J. Newman
                                                              (Consent Case)
      Defendant.
______________________________________________________________________________

   DECISION AND ENTRY: (1) REVERSING THE NON-DISABILITY FINDING AT
 ISSUE AS UNSUPPORTED BY SUBSTANTIAL EVIDENCE; (2) REMANDING THIS
   MATTER TO THE COMMISSIONER UNDER THE FOURTH SENTENCE OF 42
       U.S.C. § 405(g) FOR AN IMMEDIATE AWARD OF BENEFITS; AND (3)
             TERMINATING THIS CASE ON THE COURT’S DOCKET
______________________________________________________________________________
         This is a Social Security disability benefits appeal. At issue is whether the Administrative

Law Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Disability

Insurance Benefits (“DIB”). This case is before the Court upon Plaintiff’s Statement of Errors

(doc. 10), the Commissioner’s memorandum in opposition (doc. 13), Plaintiff’s reply (doc. 14),

the administrative record (doc. 9),1 and the record as a whole.

                                                         I.

         A.        Procedural History

         In 2009, Plaintiff filed for DIB alleging a disability onset date of July 1, 2006. PageID

157. In that application, Plaintiff claimed disability as a result of a number of alleged impairments




         1
             Hereafter, citations to the electronically filed record will refer only to the PageID number.
                                                           1
   Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 2 of 9 PAGEID #: 2219


including, inter alia, a depressive disorder 2 and a generalized anxiety disorder. PageID 49, 878,

1262.

        After an initial denial of her application, Plaintiff received a hearing before ALJ Theodore

Grippo on April 16, 2012. PageID 64-90. ALJ Grippo issued a written decision on August 17,

2012, finding Plaintiff not disabled. PageID 46-57. On appeal, ALJ Grippo’s non-disability

finding was affirmed by the Court. McAfee v. Colvin, No. 3:14-CV-005, 2015 WL 350592 (S.D.

Ohio Jan. 23, 2015), report and recommendation adopted, No. 3:14-CV-005, 2015 WL 796823

(S.D. Ohio Feb. 25, 2015). Thereafter, while Plaintiff’s appeal of that decision was pending in the

Sixth Circuit, this Court granted the parties’ motion for an indicative ruling under Fed. R. Civ. P.

62.1, and the case was remanded for further proceedings. McAfee, No. 3:14-CV-005, ECF. No.

22 (S.D. Ohio May 22, 2015); see also McAfee v. Comm’r of Soc. Sec., No. 15-3372 (6th Cir. July

8, 2015).

        On this first remand, Plaintiff received a hearing before ALJ Elizabeth Motta on February

3, 2016. PageID 902-31. ALJ Motta issued a written decision on May 20, 2016 finding Plaintiff

not disabled. PageID 873-94. Plaintiff appealed the non-disability finding, and this Court

remanded the case to the Commissioner for further proceedings. 3 McAfee v. Berryhill, No. 3:16-

CV-372, 2017 WL 3404775, at *8 (S.D. Ohio Aug. 9, 2017), report and recommendation adopted

in part, rejected in part, No. 3:16-CV-372, 2017 WL 4247978 (S.D. Ohio Sept. 25, 2017).


        2
          The terms depressive disorder and affective disorder are used interchangeably throughout the
record in this case. See Coleman v. Saul, No. CV 18-0325-MU, 2019 WL 4576271, at *3 (S.D. Ala. Sept.
20, 2019) (finding “[t]he Court’s review of a number of sources…confirms that the term ‘affective disorder’
does indeed encompass ‘major depressive disorder,’ with and without psychotic symptoms”).
        3
          Significantly, the Magistrate Judge -- based on the record existing three years ago -- recommended
this case be remanded “for payment of benefits.” McAfee v. Berryhill, No. 3:16-CV-372, 2017 WL
3404775, at *8 (S.D. Ohio Aug. 9, 2017), report and recommendation adopted in part, rejected in part, No.
3:16-CV-372, 2017 WL 4247978 (S.D. Ohio Sept. 25, 2017). The Commissioner, however, objected to
such recommendation and, upon a de novo review, the District Judge sustained the Commissioner’s
objection and remanded this case to resolve “an issue of fact regarding the medical evidence.” McAfee, No.
3:16-CV-372, 2017 WL 4247978, at *1 (S.D. Ohio Sept. 25, 2017).

                                                     2
   Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 3 of 9 PAGEID #: 2220


        On her second administrative remand, Plaintiff received a hearing before ALJ Gregory

Kenyon (hereafter, “ALJ”) on November 6, 2018. PageID 1293-321. The ALJ issued a written

decision on January 28, 2019, finding Plaintiff not disabled. PageID 1256-82. Specifically, the

ALJ determined that Plaintiff retained the RFC:

                [T]o perform a full range of work … subject to the following
                non[]exertional limitations:[4] (1) no climbing of ladders, ropes, or
                scaffolds; (2) no work around hazards such as unprotected heights
                or dangerous machinery; (3) limited to performing unskilled,
                simple, repetitive tasks; (4) no more than occasional contact with
                co-workers and supervisors; (5) no public contact; (6) no duties
                involving teamwork or tandem tasks; (7) no close (‘over-the-
                shoulder’) supervision; (8) no fast-paced production work or jobs
                involving strict production quotas; [and] (9) limited to performing
                jobs involving very little, if any, change in duties or work routine
                from one day to the next.

PageID 1277. At Step Five, the ALJ concluded that, based on her RFC, “there were jobs that

existed in significant numbers in the national economy that [Plaintiff] could have performed.” Id.

Thereafter, because no exceptions were filed, and the Appeals Council did not otherwise assume

jurisdiction, the ALJ’s non-disability finding became the final administrative decision of the

Commissioner. 20 C.F.R. § 404.984(d); Bray v. Chater, No. 96-5226, 1996 WL 549773, at *1

(6th Cir. Sept. 26, 1996). It is this decision which is now before the Court for review. See PageID

157.

        B.      Evidence of Record

        The evidence of record is adequately summarized in the ALJ’s decision (PageID 1256-82),

Plaintiff’s Statement of Errors (PageID 2154-82), the Commissioner’s memorandum in opposition




        4
          Nonexertional limitations affect an individual’s “ability to meet the demands jobs other than the
strength demands…” 20 C.F.R. § 404.969(c)(1). Some examples of nonexertional limitations include
difficulty functioning due to nervousness, anxiousness, or depression, difficulty maintaining attention or
concentrating, and difficulty understanding or remembering detailed instructions. 20 C.F.R.
§ 404.969(c)(1)(i)-(iii).
                                                     3
   Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 4 of 9 PAGEID #: 2221


(PageID 2187-207), and Plaintiff’s reply (PageID 2208-16). The undersigned incorporates all of

the foregoing and sets forth the facts relevant to this appeal herein.

                                                 II.

       A.      Standard of Review

       The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the

correct legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46

(6th Cir. 2007). In performing this review, the Court must consider the record as a whole. Hephner

v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When

substantial evidence supports the ALJ’s denial of benefits, that finding must be affirmed, even if

substantial evidence also exists in the record upon which the ALJ could have found Plaintiff

disabled. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of

choice’ within which he [or she] can act without the fear of court interference.” Id. at 773.

       The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the

Commissioner will not be upheld where the [Social Security Administration] fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.” Bowen, 478 F.3d at 746.

       B.      “Disability” Defined

       To be eligible for disability benefits, a claimant must be under a “disability” as defined by

the Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a


                                                   4
  Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 5 of 9 PAGEID #: 2222


“disability” includes physical and/or mental impairments that are both “medically determinable”

and severe enough to prevent a claimant from (1) performing his or her past job and (2) engaging

in “substantial gainful activity” that is available in the regional or national economies. Id.

       Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the

ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential

review poses five questions:

       1.      Has the claimant engaged in substantial gainful activity?;

       2.      Does the claimant suffer from one or more severe impairments?;

       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing
               of Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

       4.      Considering the claimant’s RFC, can he or she perform his or her past
               relevant work?; and

       5.      Assuming the claimant can no longer perform his or her past relevant work
               -- and also considering the claimant’s age, education, past work experience,
               and RFC -- do significant numbers of other jobs exist in the national
               economy which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social

Security Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                 III.

       In her Statement of Errors, in which she raises ten arguments on appeal, Plaintiff contends,

among other arguments, that the ALJ erred by failing to: (1) abide by this Court’s prior Remand

Order; (2) properly evaluate the opinion of treating psychiatrist Vicky Moody, D.O. in accordance

with Social Security regulations (including using Global Assessment of Functioning (“GAF”)

scores to discredit Dr. Moody’s opinion); (3) make reasonable and supported findings regarding


                                                  5
  Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 6 of 9 PAGEID #: 2223


her activities of daily living and efforts to obtain employment; (4) apply the five-step sequential

evaluation process to the medical evidence and testimony at issue; and (5) give appropriate

consideration to the testimony by the Vocational Expert (“VE”). PageID 2165-78. This last

argument is dispositive.

         At Step Five, the burden shifts to the ALJ to demonstrate that Plaintiff can perform a

significant number of jobs in the national economy. 20 C.F.R. § 404.920(b)-(g); see also Cruse v.

Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th Cir. 2007); Jones v. Comm’r of Soc. Sec., 336 F.3d

469, 474 (6th Cir. 2003) (the claimant bears the burden of proof through Step Four; at Step Five,

the burden shifts to the Commissioner). The Commissioner must make a finding “supported by

substantial evidence that [Plaintiff] has the vocational qualifications to perform specific

jobs.” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 238 (6th Cir. 2002) (internal citation

omitted). In formulating the RFC, the ALJ need incorporate only those limitations that he or she

accepts as credible. See Casey v. Sec. of Health and Human Servs., 987 F.2d 1230, 1235 (6th Cir.

1993).

         Here, the RFC determined by the ALJ precludes “close (‘over-the-shoulder’) supervision”

and prohibits Plaintiff from engaging in “teamwork or tandem tasks.” PageID 1277. At the

administrative hearing, the ALJ posed hypotheticals to the VE about the types of jobs available to

such an individual. PageID 1317. According to the VE, such an individual could perform 270,000

jobs in the national economy, such as a mold stripper, hand packager, and box bender. PageID

1316-17.

         On cross-examination, the VE clarified that these unskilled jobs do, however, require some

type of training or probationary period, where “certainly there would be close proximity to a fellow

worker in the days of training for a position.” PageID 1319. The VE conceded, after additional

questioning under oath, that an individual (such as Plaintiff) who could not withstand any close,


                                                 6
   Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 7 of 9 PAGEID #: 2224


over-the-shoulder supervision would not be able to complete the probationary period of these types

of jobs. Id. Accordingly, on this basis alone, the Court finds the ALJ’s non-disability finding

unsupported by substantial evidence. See, e.g., McLaughlin v. Comm’r of Soc. Sec., No. 3:17-CV-

424, 2019 WL 125761, at *3 (S.D. Ohio Jan. 8, 2019), report and recommendation adopted, No.

3:17-CV-424, 2019 WL 1902749 (S.D. Ohio Apr. 29, 2019) (finding that the ALJ’s non-disability

finding was unsupported by substantial evidence where the VE testified that Plaintiff’s RFC

precluded completion of the probationary period). Further, because an individual with Plaintiff’s

RFC could not perform jobs that exist in the national economy, the “record adequately establishes

Plaintiff’s entitlement to benefits.” Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176

(6th Cir. 1994); see also id.

        Even assuming, arguendo, that ambiguity existed with regard to the VE’s testimony --

which it does not -- Plaintiff is nevertheless entitled to an immediate award of benefits because

evidence of her disability is strong and contrary evidence is weak. Accord Faucher, at id. First,

the medical opinions of evidence strongly support a disability finding in this instance. See

LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (finding a treater’s opinion

must be given “controlling weight” if “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and . . . not inconsistent with the other substantial evidence in

[the] case record”). Here, Plaintiff’s treating psychiatrist Dr. Moody opined that Plaintiff has a

“pattern of decompensating quickly under stress and becoming incapable of functioning even at a

basic level of self[-]care[,]” and such pattern “indicates an inability to maintain normal mood [and]

functioning on a sustained basis [that] would make it difficult to maintain employment.” PageID

662-63. Additionally, treating psychiatrist E.C. Longo, III, M.D. -- who did not provide an treating

source opinion -- states in his treatment notes that Plaintiff is “easily undone and is unable to

work.” PageID 838. He further opined that “she gets very moody and anxious when asked to do


                                                 7
  Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 8 of 9 PAGEID #: 2225


new tasks, meet others’ expectations, and meet new people, [evidencing] three strikes against

ready employability.” Id.

       Next, the conclusions of Plaintiff’s treaters are supported by her objective medical records,

which provide strong support of disability. More specifically, Plaintiff’s treatment notes indicate

a long history -- dating back to 2006 -- of increases in her symptoms and decreases in her ability

to function due to her impairments. PageID 328-31, 336-337, 348, 398, 404-06, 417-18, 472-73,

489, 519, 525, 527, 531, 533, 537, 576, 580, 622, 667, 740, 744, 746-47, 756, 773, 785-86, 794,

850. In addition, Plaintiff was hospitalized following severe symptoms related to “recurrent major

depression” (PageID 313-17); she was taken to the emergency room later that same month for

treatment of severe distress, anxiety, and agitation (PageID 311-12); shortly thereafter she was

admitted to the hospital because of suicidal ideations (PageID 298-308); and she was later

hospitalized following a panic attack (PageID 783-815).

       Finally, the Court notes the unusual circumstances of this case: its age -- more than 10

years old -- together with three unsound ALJ decisions, some of which the Commissioner

conceded included error requiring reversal. Given these circumstances and the strong,

uncontroverted evidence of record in support of a finding of disability, there is no just reason to

further delay this matter for even more administrative procedures. See Gentry v. Comm’r of Soc.

Sec., 741 F.3d 708, 730 (6th Cir. 2014) (remanding a Social Security disability appeal for an

immediate award of benefits after two remands and three administrative hearings); see

also Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“Allowing the Commissioner to

decide the issue again would create an unfair ‘heads we win; tails, let’s play again’ system of

disability benefits adjudication”); Randall v. Sullivan, 956 F.2d 105, 109 (5th Cir. 1992) (“Because

of the medical record, we think it unconscionable to remand this eight-year-old case to the

Secretary for further review”).


                                                 8
  Case: 3:19-cv-00125-MJN Doc #: 16 Filed: 09/30/20 Page: 9 of 9 PAGEID #: 2226


                                              IV.

       For the foregoing reasons: (1) the ALJ’s non-disability finding is found unsupported by

substantial evidence, and REVERSED; (2) this matter is REMANDED to the Commissioner

under the Fourth Sentence of 42 U.S.C. § 405(g) for an immediate award of benefits; and (3) this

case is TERMINATED on the docket.

       IT IS SO ORDERED.



Date: September 29, 2020                            s/Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                               9
